Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-027194, filed on 2/16/2016.
Status of Claims
This action is in reply to the amendments filed on 5/11/2021.
Claims 1-9, 13, 15-19, 21, 22, and 24-27 have been cancelled.
Claims 10-12, 14, 20, 23, and 28-40 are currently pending and have been examined.
Claims 10-12, 14, 20, 23, and 28-40 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 5/11/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Specification
The attempt to incorporate subject matter into this application by reference to JP2005-202478, WO2005/19851, WO2009/119081, JP4655247, WO2001/155527, JP2012-154786, WO2009/078296, and JP2013-242299 is ineffective because the specification does not explicitly state that the references are to be incorporated. SEE MPEP 608.01(p).
Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 recites “a laying position of the laying position” in line 4. It appears that it should read as “a laying position of the laying line” or else the statement would be redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-12, 14, 20, 28, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura (U.S. Pat. No. 6378772) in view of Jitsukata (U.S. Pub. No. 2001/0041953) and Yoshida (JPH11312294).
Regarding claim 10:
	Yonemura teaches:
A work vehicle system comprising: a work vehicle configured to perform (dedicated vehicle 2 has a magnetization control unit (shown as control unit in the drawing) 10 which functions as a controller [col 4, lines 57-60]) work relating to magnetic markers to be laid on a road surface (One of the technologies used for supplying road information is the use of magnetic markers attached to or embedded within a road. Magnetic marker technology typically uses a plurality of magnetic markers that have been previously magnetized with an N polarity or an S polarity and are subsequently embedded within a road.) so as to be detectable by a magnetic sensor attached to a bottom surface side of a vehicle (The premagnetized markers are embedded in a road so that they create a pattern corresponding to coded road information. By detecting this magnetic pattern, the vehicle detects necessary road information. [col 1, lines 19-30]) in order to achieve vehicle-side control for assisting driving operation of the vehicle by a driver (By detecting this magnetic pattern, the vehicle detects necessary road information. [col 1, lines 19-30]) or automatic driving of the vehicle not relying on operation of the driver (the use of pre-magnetized markers as described above has successfully been used with , wherein the work vehicle includes 
processing circuitry (fig. 9, control unit 10) configured to receive radio waves transmitted from a plurality of satellites and measure an absolute position of the work vehicle (the dedicated vehicle 2 further includes a navigation device 14 for detecting the current position of the dedicated vehicle 2. The navigation device may be based upon the GPS (Global Positioning System) technology or any other type of technology that accurately determines the current position of the dedicated vehicle 2. [col 5, lines 16-22]), 
store, in a memory (fig. 9, databases 66 & 69), an absolute position of a laying line (The road information data base 66 stores positional and road condition information such as horizontal state, lane information, branching and intersecting information, dimensional information such as width, construction information, and any other type of useful information in an encoded state. Road information is stored in correlation to each position on a road. Further, road information is stored in correlation to any group of markers embedded in a road. Road information stored in the road information data base 66 is periodically updated with an input unit 15. New road information is put into the system through the input unit 15, is encoded in the magnetization control unit 10, and is written to the road information data base 66. [col 8, lines 5-17]; examiner is interpreting construction information along as the road information correlated to markers embedded in the roads as corresponding to the absolute position of the laying line since this data is predicated on GPS data (absolute position).), which is a virtual line where the magnetic markers are to be laid or the magnetic markers have been laid (Further, road information is stored in correlation to any group of markers embedded in a road. [col 8, lines 5-17]), including an absolute position of an intermediate position between adjacent laying positions of the magnetic markers (Road information is stored in correlation to each position on a road. [col 8, lines 5-17]; examiner is interpreting the other road data that is interstitial to the position of the magnetic markers to represent “intermediate positons”), 
calculate a positional deviation (The automatic driving control section 65 controls the dedicated vehicle 2 according to data coordinates for the "start" marker, road map data stored in the magnetizing-demagnetizing data base 69, and positional data from the navigation device 14 so that the dedicated vehicle is positioned with the magnetizing-demagnetizing coil 31 directly over the "start" marker. Thereafter, the automatic driving control section 65 commands the dedicated vehicle 2 to drive slowly along the road in response to further inputs. [col 8, lines 21-30]; examiner is interpreting that this system inherently calculates a positional deviation to control a path as is known in the art regarding control though the use of error signals. (for example PID controller)) between the absolute position of the work vehicle (and positional data from the navigation device 14 [col 8, lines 21-30]) and the absolute position of the laying line (, road map data stored in the magnetizing-demagnetizing data base 69, [col 8, lines 21-30]), 
generate, based on the calculate positional deviation (The automatic driving control section 65 controls the dedicated vehicle 2 according to data coordinates for the "start" marker, road map data stored in the magnetizing-demagnetizing data base 69, and positional data from the navigation device 14 so that the dedicated vehicle is , a control target (FIG. 9 is an amplified version of the system block diagram previously discussed above and shown in FIG. 3. FIG. 9 focuses upon the magnetization control unit (shown as control unit in the drawing) 10. The magnetization control unit 10 has a marker position detecting section 61 for receiving the signal from the position detecting sensor 21 and outputting a trigger signal to the automatic driving control section 65. Automatic driving control section 65 controls steering mechanism 62, accelerating mechanism 63, and braking mechanism 64 according the trigger signal from the marker position detecting section 61 and vehicle position data from the navigation device 14. [col 7, lines 40-51]) for travelling along a laying line (The automatic driving control section 65 has a magnetizing-demagnetizing data base 69 in which data required for magnetization and demagnetization is stored. The data includes vehicle-specific data such as first distance (d1) between the marker position detecting unit 11 and the magnetizing-demagnetizing unit 12 and second distance (d2) between the magnetizing-demagnetizing unit 12 and the magnetized state detecting unit 13. The data also includes marker correlation data and road information data. The marker correlation data includes coordination data such as the location of a "start" marker for a group 3 of markers, the locations of other markers forming the group 3 of markers, and marker spacing (da and dw). [col 7, lines 59- col 8, line 4]), and achieve control of a steering angle of a steering wheel of the work vehicle based on the generated control target (fig. 9, steering mechanism 62; Automatic driving control section 65 controls steering mechanism 62, accelerating mechanism 63, and braking mechanism 64 according the trigger signal from the marker position detecting section 61 and vehicle position data from the navigation device 14. [col 7, lines 47-51]), and the work vehicle system includes a work apparatus (fig. 3, magnetizing-demagnetizing unit 12) configured to perform the work relating to the magnetic markers (magnetizes and demagnetizes road markers 1 embedded in a road with a dedicated vehicle 2 [col 4, lines 9-11]).
	Yonemura does not teach, however Jitsukata teaches:
the laying line (a train of lane markers such as magnetic nails or the like provided on the road surface is used as a reference line [0004]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura to include the teachings as taught by Jitsukata for “automatically steering the vehicle so as to adjust the center line of the vehicle along the reference line.” [Jitsukata, 0004]
Yonemura in view of Jitsukata does not explicitly teach, however Yoshida teaches:
an intermediate position between adjacent laying positions of the magnetic markers (As shown in FIG. 2, in the vehicle guidance system of the present embodiment, as a roadside configuration, a travel target line is set on the road, and along the travel target line, tags are set at predetermined intervals (for example, 10 m). [0032]; examiner is interpreting that since there is an established “travel target line” and the markers are placed at intervals, there are inherently intermediate points that make up the “travel target line”.)
Yonemura in view of Jitsukata to include the teachings as taught by Yoshida to “suitably guide a vehicle, a tag for vehicle guidance, a method of using the tag, and a vehicle guidance system using the tag. A lane change management system using the tag, an installation part of the tag, and an installation device of the tag are provided.” [Yoshida, 0009]. This overcomes the previous inadequacies of the art such as “in order to lay a large size magnetic nail, it is necessary to dig a road deeply, resulting in poor work efficiency and high laying cost.” [Yoshida, 0006]
Regarding claim 11:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 10, upon which this claim is dependent.
	Yonemura further teaches:
wherein the processing circuitry (fig. 9, automatic driving control section 65) is configured to perform an automatic steering by controlling the steering angle of the steering wheel based on the control target (Automatic driving control section 65 controls steering mechanism 62, accelerating mechanism 63, and braking mechanism 64 according the trigger signal from the marker position detecting section 61 and vehicle position data from the navigation device 14. [col 7, lines 47-51]).
Regarding claim 12:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 10, upon which this claim is dependent.
	Yonemura further teaches:
wherein the processing circuitry is configured to control a travelling speed (fig. 9, automatic driving control section 65, accelerating mechanism 63, and braking mechanism 64) including driveaway (the automatic driving control section 65 commands the dedicated vehicle 2 to drive slowly along the road in response to further inputs. [col 8, lines 28-30]) and stop (The automatic driving control section 65 stops the dedicated vehicle 2 [col 8, lines 46-47]), of the work vehicle (fig. 3, vehicle 2 with control unit 10 within).
Regarding claim 14:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 10, upon which this claim is dependent.
	Yonemura further teaches:
wherein the processing circuitry (fig. 9, position detection sensor 21 and marker position detecting section 61) is configured to: detect whether the work vehicle has reached a laying position (Marker position detecting section 61 continuously compares the value of the position detection signal from the position detection sensor 21 against a threshold value. [col 8, lines 31-33]) of the laying positions (fig.9, database 69 which contains multiple marker locations (laying line data)), which is a position where the magnetic marker is planned to be laid or a position where the magnetic marker has been laid (When the value of the position detection signal is above the threshold value, it means that the position detecting sensor 21 is located over one edge of a road marker which causes a trigger signal to be sent from the marker position detecting section 61 to the automatic driving control section 65 to indicate the location of the road marker. [col 8, lines 33-39]), and control the work apparatus to perform the work relating the magnetic markers when it is detected that the work vehicle has reached the laying position (The automatic driving control section 65 stops the dedicated vehicle 2 when magnetizing-demagnetizing coil 31 is positioned directly over the marker 1. The automatic driving control section 65 then directs the magnetization-demagnetization driving section 67 to lower the magnetizing-demagnetizing coil 31. The magnetizing-demagnetizing unit checks the polarity and strength of the magnetism of the road marker and, if the road marker is improperly polarized, electric current is fed to the coil section 31a so as to demagnetize and/or properly magnetize the road marker 1 according to road information stored in the road information data base 66. [col 8, lines 45-57).
Regarding claim 20:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 10, upon which this claim is dependent.
	Jitsukata further teaches:
wherein the processing circuitry is configured to: recognize a lane, which is a section on a road where the vehicle travels (image processing means for generating a vehicle position signal indicative of a position of the vehicle in the width direction of the road from an image represented by the video signal [0012]), measure a relative position of the laying line extending along the lane (a target running locus 8 is set by the whole plan ECU mentioned above into a vehicle 7 in which the automatic drive control system according to the invention. The vehicle 7 is steered so as to draw a smooth running locus in the center portion of a lane 6 of the road as shown in FIG. 1B. [0029]; examiner notes that the system traces out a running line , and based on the measured relative position, generate the control target (a navigation apparatus for generating road data indicative of coordinates of the road in front of the current position of the vehicle [0012]).
Regarding claim 28:
A magnetic marker work method ((dedicated vehicle 2 has a magnetization control unit (shown as control unit in the drawing) 10 which functions as a controller [col 4, lines 57-60])), comprising:
performing, by a work vehicle, (dedicated vehicle 2 has a magnetization control unit (shown as control unit in the drawing) 10 which functions as a controller [col 4, lines 57-60]) work relating to magnetic markers to be laid on a road surface (One of the technologies used for supplying road information is the use of magnetic markers attached to or embedded within a road. Magnetic marker technology typically uses a plurality of magnetic markers that have been previously magnetized with an N polarity or an S polarity and are subsequently embedded within a road.) so as to be detectable by a magnetic sensor attached to a bottom surface side of a vehicle (The premagnetized markers are embedded in a road so that they create a pattern corresponding to coded road information. By detecting this magnetic pattern, the vehicle detects necessary road information. [col 1, lines 19-30]) in order to achieve vehicle-side control for assisting driving operation of the vehicle by a driver (By detecting this magnetic pattern, the vehicle detects necessary road information. [col 1, lines 19-30]) or automatic driving of the vehicle not relying on operation of the driver (the use of pre-magnetized markers as described above has successfully been used with automatically piloted vehicles [col 1, lines 31-33]), wherein the performing further includes 
receiving radio waves transmitted from a plurality of satellites and measure an absolute position of the work vehicle (the dedicated vehicle 2 further includes a navigation device 14 for detecting the current position of the dedicated vehicle 2. The navigation device may be based upon the GPS (Global Positioning System) technology or any other type of technology that accurately determines the current position of the dedicated vehicle 2. [col 5, lines 16-22]), 
storing, in a memory (fig. 9, databases 66 & 69), an absolute position of a laying line (The road information data base 66 stores positional and road condition information such as horizontal state, lane information, branching and intersecting information, dimensional information such as width, construction information, and any other type of useful information in an encoded state. Road information is stored in correlation to each position on a road. Further, road information is stored in correlation to any group of markers embedded in a road. Road information stored in the road information data base 66 is periodically updated with an input unit 15. New road information is put into the system through the input unit 15, is encoded in the magnetization control unit 10, and is written to the road information data base 66. [col 8, lines 5-17]; examiner is interpreting construction information along as the road information correlated to markers embedded in the roads as corresponding to the absolute position of the laying line since this data is predicated on GPS data (absolute position).), which is a virtual line where the magnetic markers are to be laid or the magnetic markers have been laid (Further, road information is stored in correlation to any group of markers embedded in a road. [col 8, lines 5-17]), including an absolute position of an intermediate position between adjacent laying positions of the magnetic markers (Road information is stored in correlation to each position on a road. [col 8, lines 5-17]; examiner is interpreting; examiner is interpreting the other road data that is interstitial to the position of the magnetic markers to represent “intermediate positons”), 
calculating a positional deviation (The automatic driving control section 65 controls the dedicated vehicle 2 according to data coordinates for the "start" marker, road map data stored in the magnetizing-demagnetizing data base 69, and positional data from the navigation device 14 so that the dedicated vehicle is positioned with the magnetizing-demagnetizing coil 31 directly over the "start" marker. Thereafter, the automatic driving control section 65 commands the dedicated vehicle 2 to drive slowly along the road in response to further inputs. [col 8, lines 21-30]; examiner is interpreting that this system inherently calculates a positional deviation to control a path as is known in the art regarding control though the use of error signals. (for example PID controller)) between the absolute position of the work vehicle (and positional data from the navigation device 14 [col 8, lines 21-30]) and the absolute position of the laying line (, road map data stored in the magnetizing-demagnetizing data base 69, [col 8, lines 21-30]), 
generating, based on the calculate positional deviation (The automatic driving control section 65 controls the dedicated vehicle 2 according to data coordinates for the "start" marker, road map data stored in the magnetizing-demagnetizing data base , a control target (FIG. 9 is an amplified version of the system block diagram previously discussed above and shown in FIG. 3. FIG. 9 focuses upon the magnetization control unit (shown as control unit in the drawing) 10. The magnetization control unit 10 has a marker position detecting section 61 for receiving the signal from the position detecting sensor 21 and outputting a trigger signal to the automatic driving control section 65. Automatic driving control section 65 controls steering mechanism 62, accelerating mechanism 63, and braking mechanism 64 according the trigger signal from the marker position detecting section 61 and vehicle position data from the navigation device 14. [col 7, lines 40-51]) for travelling along a laying line (The automatic driving control section 65 has a magnetizing-demagnetizing data base 69 in which data required for magnetization and demagnetization is stored. The data includes vehicle-specific data such as first distance (d1) between the marker position detecting unit 11 and the magnetizing-demagnetizing unit 12 and second distance (d2) between the magnetizing-demagnetizing unit 12 and the magnetized state detecting unit 13. The data also includes marker correlation data and road information data. The marker correlation data includes coordination data such as the location of a "start" marker for a group 3 of markers, the locations of other markers forming the group 3 of markers, and marker spacing (da and dw). [col 7, lines 59- col 8, line 4]),
achieving control of a steering angle of a steering wheel of the work vehicle based on the generated control target (fig. 9, steering mechanism 62; Automatic driving control section 65 controls steering mechanism 62, accelerating mechanism 63, and braking mechanism 64 according the trigger signal from the marker position detecting section 61 and vehicle position data from the navigation device 14. [col 7, lines 47-51]), 
and performing, by a work apparatus (fig. 3, magnetizing-demagnetizing unit 12), the work relating to the magnetic markers (magnetizes and demagnetizes road markers 1 embedded in a road with a dedicated vehicle 2 [col 4, lines 9-11]).
	Yonemura does not teach, however Jitsukata teaches:
the laying line (a train of lane markers such as magnetic nails or the like provided on the road surface is used as a reference line [0004]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura to include the teachings as taught by Jitsukata for “automatically steering the vehicle so as to adjust the center line of the vehicle along the reference line.” [Jitsukata, 0004]
Yonemura in view of Jitsukata does not explicitly teach, however Yoshida teaches:
an intermediate position between adjacent laying positions of the magnetic markers (As shown in FIG. 2, in the vehicle guidance system of the present embodiment, as a roadside configuration, a travel target line is set on the road, and along the travel target line, tags are set at predetermined intervals (for example, 10 m). [0032]; examiner is interpreting that since there is an established “travel target 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura in view of Jitsukata to include the teachings as taught by Yoshida to “suitably guide a vehicle, a tag for vehicle guidance, a method of using the tag, and a vehicle guidance system using the tag. A lane change management system using the tag, an installation part of the tag, and an installation device of the tag are provided.” [Yoshida, 0009]. This overcomes the previous inadequacies of the art such as “in order to lay a large size magnetic nail, it is necessary to dig a road deeply, resulting in poor work efficiency and high laying cost.” [Yoshida, 0006]
Regarding claim 29:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 28, upon which this claim is dependent.
	Yonemura further teaches:
wherein the achieving control of the steering angle includes performing an automatic steering (fig. 9, steering mechanism 62; Automatic driving control section 65 controls steering mechanism 62, accelerating mechanism 63, and braking mechanism 64 according the trigger signal from the marker position detecting section 61 and vehicle position data from the navigation device 14. [col 7, lines 47-51]) by controlling the steering angle of the steering wheel based on the control target (examiner is interpreting control of steering mechanism 62 by the automatic driving control section 65 as inherently controlling the steering angle based on a control target as is known in the art.).
Regarding claim 34:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 10, upon which this claim is dependent.
	Jitsukata further teaches:
wherein the absolute position of the laying line including the absolute position of the intermediate position (The position in the road width direction of the vehicle is obtained by the CCD camera 11. A point train serving as a running course in the information range in which the current vehicle position is set to a start point and the running target point is set to an end point is determined by a target point train extracting process 24. On the basis of the point train obtained by the target point train extracting process 24, a pattern extracting process 25 and a fitting process 27, which will be described hereinlater, are executed, so that a target running locus is determined. [0025]) is stored in the memory as successive data (a curvature in each point train is first obtained by a calculation on the basis of the curve connecting the neighboring points extracted by the target point train extracting process 24 (step S11). [0026]; examiner notes that since the function can connect neighboring points it is able to identify and store the successive data points.) in which the laying line is represented by a function (fig. 4, function comprising steps S11-S18).
Regarding claim 37:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 28, upon which this claim is dependent.
	Jitsukata further teaches:
wherein the absolute position of the laying line including the absolute position of the intermediate position (The position in the road width direction of the vehicle is obtained by the CCD camera 11. A point train serving as a running course in the information range in which the current vehicle position is set to a start point and the running target point is set to an end point is determined by a target point train extracting process 24. On the basis of the point train obtained by the target point train extracting process 24, a pattern extracting process 25 and a fitting process 27, which will be described hereinlater, are executed, so that a target running locus is determined. [0025]) is stored in the memory as successive data (a curvature in each point train is first obtained by a calculation on the basis of the curve connecting the neighboring points extracted by the target point train extracting process 24 (step S11). [0026]; examiner notes that since the function can connect neighboring points it is able to identify and store the successive data points.) in which the laying line is represented by a function (fig. 4, function comprising steps S11-S18).
Claims 23, 35-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura (U.S. Pat. No. 6378772) in view of Jitsukata (U.S. Pub. No. 2001/0041953) and Yoshida (JP H11312294) in further view of Zahr (U.S. Pub. No. 2016/0170415).
Regarding claim 23:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 10, upon which this claim is dependent.
	Yonemura further teaches:
and includes the work apparatus 
the work vehicle system in configured to perform the work relating to the magnetic markers (dedicated vehicle 2 has a magnetization control unit (shown as control unit in the drawing) 10 which functions as a controller [col 4, lines 57-60]) 
Yonemura in view of Jitsukata does not teach, however Zahr teaches:
further comprising at least a subsequent work vehicle (fig. 1, road paver 3) that is configured to follow (The road paver 3 follows the feeder 2. [0052]) the work vehicle (fig. 1, feeder 2) and includes the work apparatus (fig. 1, screed 13), wherein
with the work vehicle and the subsequent vehicle travelling in a line (fig. 3, construction machines 2 and 3 travelling together in a line; the data processing device 10 is arranged on the feeder 2 for processing the sensor data and generating travel commands. Since both sensor data of the position sensor devices 12, 18 and those of the distance sensor 15 are used, a sensor data fusion or a position alignment is performed in the data processing device 10 prior to the generation of the travel commands. The generated travel commands are sent to the road paver by means of the communication connection 19 and are implemented there by means of the paver control device 16 for the travel control of the road paver 3. [0060]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura in view of Jitsukata and Yoshida to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 35:

	Zahr further teaches:
comprising an apparatus configured to present the control target (a feedback of the control of the road paver to the feeder is effected such that a warning notice is displayed on the feeder or an automatic control adjustment is performed if the distance between the feeder and the road paver is beyond a buffer interval, for example. In this regard, the buffer interval preferably is the buffer interval already described above, which is obtained by the relative positions of the conveyor belt of the feeder and the bunker of the road paver, or an inner buffer interval lying within this interval. [0027]) to the driver of the work vehicle (The above-described warning notice aims at indicating to the driver of the feeder that he has to adjust the distance between the feeder and the paver as soon as possible in order to ensure uninterrupted further performance of the paving process. The alternative performance of an automatic control adjustment relieves the driver of the feeder from this task and performs the required adjustment of the course or the speed of the feeder on its own. [0027]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura in view of Jitsukata and Yoshida to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 36:

	Zahr further teaches:
wherein the work vehicle is configured to move along the laying line (the road paver needs to stay on a predetermined path so that it paves the road surface as intended. As long as the feeder advances on the same path, this means that the road paver needs to follow the path of the feeder as precisely as possible. [0006]), and perform the work while traveling along the laying line (the road paver needs to follow the feeder such that the material discharge from the feeder into the bunker of the paver is performed completely and reliably [0006]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura in view of Jitsukata and Yoshida to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 38:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 28, upon which this claim is dependent.
	Zahr further teaches:
comprising an apparatus configured to present the control target (a feedback of the control of the road paver to the feeder is effected such that a warning notice is displayed on the feeder or an automatic control adjustment is performed if the distance between the feeder and the road paver is beyond a buffer interval, for example. In this regard, the buffer interval preferably is the buffer interval already  to the driver of the work vehicle (The above-described warning notice aims at indicating to the driver of the feeder that he has to adjust the distance between the feeder and the paver as soon as possible in order to ensure uninterrupted further performance of the paving process. The alternative performance of an automatic control adjustment relieves the driver of the feeder from this task and performs the required adjustment of the course or the speed of the feeder on its own. [0027]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura in view of Jitsukata and Yoshida to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 39:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 28, upon which this claim is dependent.
	Zahr further teaches:
wherein the work vehicle is configured to move along the laying line (the road paver needs to stay on a predetermined path so that it paves the road surface as intended. As long as the feeder advances on the same path, this means that the road paver needs to follow the path of the feeder as precisely as possible. [0006]), and perform the work while traveling along the laying line (the road paver needs to .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura in view of Jitsukata and Yoshida to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 40:
Yonemura in view of Jitsukata and Yoshida teaches all the limitations of claim 28, upon which this claim is dependent.
	Yonemura further teaches:
from among work vehicles of a plurality of types with different types of the work apparatuses (a method for in situ magnetizing of road markers that supply road information to vehicles, consisting of the steps of embedding either pre-magnetized or un-magnetized road markers in a road, and then magnetizing or re-magnetizing the road markers embedded in the road with a pattern corresponding to coded road information. [col 2, lines 19-24]), 
Yoshida further teaches:
from among work vehicles of a plurality of types with different types of the work apparatuses (this tag installation device 71 is mounted on a vehicle 73 such as a truck. [0087]), 
Zahr further teaches:
from among work vehicles of a plurality of types with different types of the work apparatuses (a method for controlling a work train including a self-propelled road , 
a subsequent work vehicle is selected in accordance with work details to be performed (a method for controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train comprising a self-propelled road paver and a self-propelled feeder, as well as to a feeder and to a road paver for such a work train. [abstract]; examiner notes that any work vehicle can be substituted into a work train as shown by Zahr depending on the desired result. The other cited arts have demonstrated other work machines that can function in an autonomous or semiautonomous manner and would be within the scope of one having ordinary skill in the art to have chosen the correct work machine depending on the desired scope of the work. See MPEP 2143(I)(B)), the subsequent work vehicle being configured to follow the work vehicle and includes the work apparatus (a method for controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train comprising a self-propelled road paver and a self-propelled feeder, as well as to a feeder and to a road paver for such a work train. [abstract]).
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura (U.S. Pat. No. 6378772) in view of Jitsukata (U.S. Pub. No. 2001/0041953), Yoshida (JP H11312294), and Zahr (U.S. Pub. No. 2016/0170415) in further view of Hodoshima (U.S. Pub. No. 2010/0046991).
Regarding claim 30:

Yoshida further teaches:
wherein the subsequent work vehicle (fig. 16, tag installation device 71 and vehicle 73) comprises: 
a supply apparatus including a roll-out shaft (fig. 16; a roller 67 around which the tag installation component 63 is wound, [0087]) which sets a roll body acquired by winding, in a roll shape, a carrier sheet in a long band shape (in a tag installation component 63 for installing the tag 61 on a road, a large number of tags 61 are arranged on a metal film base (or resin base) 65 and wound around a roller 67 [0085]) where the magnetic markers are placed at constant spacings (fig. 14 showing consistent spacing of tags) 
to take out the magnetic markers (when the sealant 80 is hardened, the metal film base 65 is peeled off, and the installation of the tag 61 is completed. [0088]), 
and a placing apparatus (fig. 16, pressing roller 83) configured to place the magnetic markers supplied from the supply apparatus on the road surface (the tag 61 is placed in the recess 75 while the tag installation component 63 is being fed out of the roller 67 by the feeding device 76 into the recess 75 filled with the sealant 80, and the tag 61 in the recess 75 is pushed by the pressing roller 83. [0088]).
Yonemura in view of Jitsukata, Yoshida, and Zahr does not explicitly teach, however Hodoshima teaches:
and a roll-up shaft (fig. 1, end roller 5) which rolls up the carrier sheet rolled out from the roll body (fig. 1, drive roller 3), the supply apparatus allowing the carrier sheet to be rolled out (fig. 1, image forming apparatus 100)
Although Hodoshima is not in the field of road construction, it deals with the use of rollers and a conveying belt to facilitate a type of printing process through the use of pressure rollers. This same method is what is being pursued in the instant application so it would have been reasonable for someone to seek out printing methods to use in developing a means to place tags onto a road.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yonemura in view of Jitsukata, Yoshida, and Zahr to include the teachings as taught by Hodoshima to provide an “adjustable tension member is disposed on the image transfer belt adjacent the image transfer gap to adjust tension on the image transfer belt as the recording sheet enters and exits the image transfer gap” [Hodoshima, 0017] which allows for the sheet to be maintained taught and not sag or bind with any other moving parts.
Regarding claim 31:
Yonemura in view of Jitsukata, Yoshida, Zahr, and Hodoshima teaches all the limitations of claim 30, upon which this claim is dependent.
Yoshida further teaches:
wherein the placing apparatus includes a pressure roller which rolls (fig. 16, pressing roller 83), with the carrier sheet wound therearound (fig. 16, pressing roller 83; examiner notes that while pressing down the sheet would inherently result in the sheet wrapping around the roller to some degree), while pressurizing the road surface (fig. 16, pressing roller 83; examiner notes that a pressing roller embedding tags 61 into the road would inherently result in the pressurizing of the road surface.), and the carrier sheet rolled out from the roll body and [before being rolled up to the roll-up shaft] is wound around an outer periphery of the pressure roller in a state in which retained magnetic markers are on the outside (fig. 16, tags 61 on metal film base 65 are face down to the road when passing under the pressing roller 83).
Hodoshima further teaches:
wherein the placing apparatus includes a pressure roller which rolls (fig. 1; the secondary transfer roller 12 pressed against the backup roller 4 [0038]), with the carrier sheet wound therearound (fig. 1, transfer belt 2)
and the carrier sheet rolled (fig. 1, transfer belt 2) out from the roll body (fig. 1, roller 3) and before being rolled up to the roll-up shaft (fig. 1, roller 5) is wound around an outer periphery of the pressure roller (fig. 1, roller 4) (fig. 1, belt 2 follows arrow A from roller 3, around roller 4, and up to roller 5)
Regarding claim 32:
Yonemura in view of Jitsukata, Yoshida, Zahr, and Hodoshima teaches all the limitations of claim 30, upon which this claim is dependent.
Yoshida further teaches:
wherein rolling out of the carrier sheet from the roll body is performed by following rotation of driving wheels of the subsequent work vehicle (In this tag installation device 71, as the vehicle travels slowly, the recess 75 is formed by the recess forming machine 77, and the sealant filling machine 81 fills the recess 75 with .
Regarding claim 33:
Yonemura in view of Jitsukata, Yoshida, Zahr, and Hodoshima teaches all the limitations of claim 31, upon which this claim is dependent.
Yoshida further teaches:
wherein rolling out of the carrier sheet from the roll body is performed by following rotation of driving wheels of the subsequent work vehicle via a decelerating mechanism (a positioning mechanism using a CCD camera 79 to fix the tag 61 to the formed dent 75 [0087]; examiner is interpreting the use of a camera in correctly placing the tags into a dent to inherently include a “decelerating mechanism” since the camera is a feedback mechanism that implies positional errors that have to be correcting by adjusting the position of the tags, either by slowing them down or speeding them up. Examiner also notes that the specification is very sparse as to the exact function, structure, or nature of this “decelerating mechanism” and the examiner is interpreting it in a broad manner in light of the lack of description.), and degree of deceleration by the decelerating mechanism is adjusted (a positioning mechanism using a CCD camera 79 to fix the tag 61 to the formed dent 75 [0087]; examiner notes that the degree of adjustment would be commensurate with the , for each arrival of the laying position of each of the magnetic markers (to fix the tag 61 to the formed dent 75 [0087]), so that each of the magnetic markers retained on the carrier sheet is positioned in a gap between the pressure roller and the road surface (a roller 67 around which the tag installation component 63 is wound, and a pressing roller 83 for pressing the tag 61 placed in the recess 75 are provided. [0087]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665